Ethridge, J.
 In Cause No. 39,874, J. W. Watson, Coroner v. Morgan Holifield, 89 So. 2d 924 (Miss. 1956), this Court held that Holifield had not made an appeal bond from the two judgments of the County Court of Jones County adjudging him in contempt of that court, as required by statute. Code 1942, Secs. 1616, 1152. Accordingly, the judgment of the trial court on Holifield’s petition for a writ of habeas corpus, permitting him to execute appeal bonds to the circuit court from the contempt judgments, was reversed, and the habeas corpus proceedings were dismissed. The Court there considered fully the various statutes which Holifield contended would permit him to execute appeal bonds to the circuit court after expiration of ten days from entry of final judgment. His arguments were rejected. We will not again outline the facts concerning this matter. They were stated in the opinion in 89 So. 2d 924.
*72Subsequently a suggestion of error in Cause No. 39,874 was overruled. And in the same case, Holifield’s motion for a stay of execution pending determination by this Court of the present Cause No. 40,389 was overruled on January 7, 1957.
While Cause No. 39,874 was pending on the docket of this court, and on August 20, 1956, the Circuit Court of the First Judicial District of Jones County dismissed Holifield’s attempted appeals to that court from the county court judgments, on the ground that his appeal bonds were not made within the ten days required by law. The instant case, No. 40,389, is an appeal from that judgment of the circuit court. It involves the same parties and subject matter, and the same issues which have already been decided adversely to appellant Holifield’s contentions in Cause No. 39,874. Watson v. Holifield, 89 So. 2d 924. Hence the decision in that case is res judicata of the issues raised on this appeal. The judgment of the circuit court dismissing the appeals is affirmed.
Affirmed.
Roberds, P. ,7., and Hall, Lee and Holmes, JJ., concur.